The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 9 in the reply filed on 07/25/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liaw (2020/0251559).Regarding claim 1, Liaw teaches in figure 1B and related text an integrated assembly, comprising: 
an upwardly-extending structure 20H/38/54/601 comprising a first insulative material (38 and/or 54), the upwardly-extending structure having a pair of sidewall surfaces along a cross-section, and having a top surface extending between the sidewall surfaces; one of the sidewall surfaces being a first sidewall surface and the other of the sidewall surfaces being a second sidewall surface; 
two-dimensional-material 40D/601 adjacent the first sidewall surface and extending along the first sidewall surface; the two-dimensional-material having a lower region, an upper region, and a central region between the upper and lower regions; 
first electrostatic-doping-material 22 adjacent the lower region of the two- dimensional- material; 
second insulative material 52 adjacent the central region of the two-dimensional-material and on an opposing side of the two-dimensional-material from the first sidewall surface of the upwardly-extending structure; 
a conductive-gate-structure 34 over the first electrostatic-doping-material 22, adjacent the second insulative material 52, and proximate the central region of the two-dimensional-material; and 
second electrostatic-doping-material 56 over the conductive-gate-structure 34 and adjacent the upper region of the two-dimensional-material.

Regarding claim 2, Liaw teaches in figure 1B and related text the first and second electrostatic-doping-materials are compositionally the same as one another.

Regarding claim 10, Liaw teaches in figure 1B and related text the that the two-dimensional-material comprises one or more of carbon, boron, germanium, silicon, phosphorus, bismuth, indium, molybdenum, platinum, rhenium, tin, tungsten and hafnium.

Regarding claim 16, Liaw teaches in figure 1B and related text that the upwardly-extending structure is configured as a fin.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6-7, 11-15 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (2020/0251559).
Regrading claims 3-4, Liaw teaches in figure 1B and related text substantially the entire claimed structure, as applied to claim 1, except explicitly stating that the first and second electrostatic-doping-materials are compositionally different from one another, and wherein the first and second electrostatic-doping-materials each comprise one or more of AIO, SiN, ZrO and SiON, where the chemical formulas indicate primary constituents rather than specific stoichiometries.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first and second electrostatic-doping-materials compositionally different from one another, and wherein each comprise one or more of AIO, SiN, ZrO and SiON, where the chemical formulas indicate primary constituents rather than specific stoichiometries, in Liaw’s device, in order to provide better protection to the device.

Regarding claim 6, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to extend the two-dimensional-material along the first and second sidewall surfaces and across the top surface of the upwardly-extending structure in Liaw’s device, in order to provide better protection to the device by insulating the top part of the device.

Regarding claim 7, Liaw teaches in figure 1B and related text that the conductive-gate-structure 34 is a first conductive-gate-structure, and further comprising a second conductive-gate-structure on an opposing side of the structure from the first conductive-gate-structure; the first and second conductive-gate-structures being electrically coupled to one another.

Regarding claims 11, 14 and 24-25, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the two-dimensional-material to comprise one or more of graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, bismuthene, molybdenum disulfide, molybdenum diselenide, tungsten disulfide, tungsten diselenide, tin disulfide, rhenium disulfide, indium disulfide, and hafnium disulfide or substantially entirely monocrystalline in Liaw’s device, in order to use the device in an application which requires specific material.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the two-dimensional-material comprises a stack consisting of 1 to 10 separate layers in Liaw’s device, in order to provide better protection to the device.

Regarding claim 13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the two-dimensional-material comprises a thickness within a range of from about 0.5 nm to about 5 nm in Liaw’s device, in order to reduce the size of the device.

Regarding claim 15, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the upwardly-extending structure is configured as a post in Liaw’s device, in order to provide better external connections to the device.

Regarding claim 17, Liaw teaches in figure 1B and related text an integrated assembly, comprising: 
	first conductive lines (16 or 20H/20D) extending along a first direction; 
structures 20H/38/54/601 extending upwardly from the first conductive lines; the structures comprising first insulative material (38 and/or 54), the structures being spaced from one another by gaps along the first direction; 
two-dimensional-material 40D/601 extending along upper surfaces of the first conductive lines within the gaps, and along outer peripheries of the structures; 
first electrostatic-doping-material 22 over the first conductive lines and adjacent lower regions of the two-dimensional-material adjacent the structures; 
second insulative material 52 over the first electrostatic-doping-material and adjacent central regions of the two-dimensional-material adjacent the structures; 
second conductive lines 34 extending along a second direction; the second conductive lines being over the first electrostatic-doping-material and being adjacent the second insulative material; 
a second electrostatic-doping-material 56 over the second conductive lines and over the second insulative material, the second electrostatic-doping- material being adjacent upper regions of the two-dimensional-material adjacent the structures; and 
storage elements (see e.g. paragraphs [0017], [0032]) coupled with the upper region of the two-dimensional- material.
Liaw does not explicitly state that that second conductive lines 34 extending along a second direction which crosses the first direction.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second conductive lines 34 (the word lines) extending along a second direction which crosses the first direction in Liaw’s device, in order to simplify the processing steps of making the device because it is well-known in the art that word lines cross the data lines. 

Regarding claims 18 and 19, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first conductive lines as digit lines coupled with sense-amplifier-circuitry and the second conductive lines as wordlines coupled with wordline-driver- circuitry, in Liaw’s device, in order to operate the device in its intended use.

Regarding claim 20, Liaw teaches in figure 1B and related text that the storage elements include capacitors.

Regarding claims 21-22, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the capacitors as non-ferroelectric capacitors and ferroelectric capacitors in Liaw’s device, in order to use the device in an application which requires specific type of capacitors.
Regarding claim 23, Liaw teaches in figure 1B and related text the that the two-dimensional-material comprises one or more of carbon, boron, germanium, silicon, phosphorus, bismuth, indium, molybdenum, platinum, rhenium, tin, tungsten and hafnium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


O.N.								/ORI NADAV/
7/30/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800